Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
In order to obviate certain objectionable matters, the following amendments have been made to the specification:
The phrase “above-waterline” does not correspond to an actual article; rather it signifies a relative position. Moreover, this position that is “above-waterline” may vary depending upon the condition and volatility of the body of water. Consequently, identify the part as “above-waterline” is not entirely accurate or inclusive of all scenarios. 
For this reason, the title has been amended throughout the application, except in the original oath or declaration, to read:
-- MOTOR BOAT --
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction. See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. No such descriptions have been provided in the specification.
Accordingly, the descriptions of the reproductions have been inserted into the specification preceding the claim:
-- 1.1 is a top plan view of a motor boat embodying my new design;
1.2 is a right side elevation view thereof;
1.3 is a front elevation view thereof;
1.4 is a rear elevation view thereof;
1.5 is a right side perspective view thereof;
1.6 is a top, front, and right side perspective view thereof;
1.7 is a front and left side perspective view thereof;
1.8 is a top, front, and left side perspective view thereof;
1.9 is a partial and enlarged top, front, and left side perspective view thereof;
1.10 is a partial and enlarged front and lefts side perspective view thereof;
1.11 is a partial and enlarged top and left side perspective view thereof;
1.12 is a top and rear perspective view thereof;
1.13 is a top, rear, and left side perspective view thereof;
1.14 is a rear and left side perspective view thereof;
1.15 is a partial and enlarged rear and left side perspective view thereof;
1.16 is a partial and enlarged top, rear, and left side perspective view thereof; and
1.17 is a partial and enlarged rear perspective view thereof. --
The paragraph that precedes the claim is verbose and does not provide any additional information that is not already evident from the draiwngs / reproductions. Consequently, the information provided in said paragraph is unnecessary. For this reason, the paragraph in the specification that reads:
[Ornamental design is claimed for the above-waterline portion of a single-hull passenger motor boat, which is using stabilized surfing on water cushion technology for achieving the high speed of its motion; the claimed design is characterized by the specific distinct shapes and features of its elements, as shown and described, namely: the bottom surface facing the water — corresponding to the purpose of the design as claimed, the bow area on the top, the walk around pass ways on both sides of the passenger cabin, leading from the bow part of the boat to its stern, the passenger cabin located between the bow area of the boat and the captain’s helm, the captain’s helm located behind the passenger cabin, with its character windshield, the hard-top above and the surrounding elements, the "open air" travel and rest area behind the captain’s helm, with its character hardtop
with the sun-protective blinds above, and with the privacy shields behind, the embarking / disembarking / swim platform at the stern of the boat; the above elements with their specific size, shapes, lines, edges, contrasting lighter and darker shade colors etc., form a unique design for the above waterline portion of the said motor boat in design style described as “solid fill enclosed in a ribbon” — where one contrasting color solidly fills a larger element, while the other contrasting color is running around and/or through such element as a ribbon — thus visually surrounding and solidly enclosing the said element inside of the ribbon, therein creating visual impression of firmness, strength and stability, while at the same time presenting an aesthetically elegant shape to view; the visual contrast between the element and the ribbon may be achieved for example by contrasting colors or by lighter and darker shades of the same color, a reverse of darker / lighter shade positions is also possible — with the elements filled in lighter shade and the ribbon made a darker shade.]
has been CANCELED.
To properly and consistently coincide with the amendment to the title, the claim is hereby amended to read as follows:
-- I Claim:
The ornamental design for a motor boat as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914